Title: From George Washington to Abijah Hammond, 24 August 1781
From: Washington, George
To: Hammond, Abijah


                        
                            Sir
                            Head Quarters Kings Ferry 24th Augt 1781
                        
                        Congress have been pleased to refer to me a petition from you to them for liberty to go a voyage to sea for
                            the recovery of your Health—To this I consent, and you have leave of absence for six Months, upon the following condition,
                            that you do not go on board any armed Vessel as a marine Officer or in any character which shall entitle you to a share of
                            prize money. I am &c.

                    